(Corrected)
OFFICE ACTION
Allowance Subject Matter
1.	Claims 1-5 & 7-27 are allowed. Following is the Examiner’s statement of reason for allowance:
The closest prior art, U.S. Publication 2020/0028102 to Kim et al, does not anticipate or suggest such limitations as: “an upper substrate disposed above the plurality of pixels, wherein the modulus of elasticity of the individual substrates is higher than the modulus of elasticity of at least one part of the lower substrate, and the lower substrate includes a plurality of first lower areas overlapped with the plurality of individual substrates and a second lower area excepting the plurality of first lower areas, the modulus of elasticity of the first lower areas being higher than that of the second lower area” (as applied to Claim 1); and “a plurality of third substrates positioned on the non-active area of the first substrate and spaced apart from each other, each of the third substrates having a third modulus of elasticity that is greater than first modulus of elasticity: at least one semiconductor transistor positioned on each of the second substrates of the plurality; electrically conductive lines extending between respective ones of the second substrates: and a gate driving unit is disposed on the plurality of third substrates” (as applied to Claim 23), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.
None of cited arts in IDS 02/16/21, 01/06/21, 08/03/20, 02/19/20, 07/23/19 reads on pending claims.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 23, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815